Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character "314" has been used to designate both "catch basin" and "vent". 
Reference character "309" has been used to designate both "access point" and "discharge point".
	Reference character “300” has been used to designate both “collection and drainage pipe system” and “collector system”.

The drawings are objected to because:
Fig. 1 contains two separate views; an overall view of the horizontal directional drilling system and an exploded view of a portion of the horizontal directional drilling system. Fig. 7 also contains multiple views.
Regarding claim 1, it is unclear whether reference character “100” is associated with the overall view or the exploded view.  A reference character should only refer to a single figure.
The exploded view illustrated in Fig. 1 should include at least one reference character to identify the various structural elements illustrated in the figure.
Regarding Figs. 6A, 6B, and 7, the text matter should be removed from the drawings because text matter should only be used where absolutely necessary.
Regarding Figs. 5, 7, 8, and 10, the reference characters are difficult to read because several of the reference characters are illustrated in portions of the drawings that are cross hatched.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence of the abstract refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 10 of page 2, Examiner has interpreted “I/I” as “(I&I)”, as best understood.
	The portion of the specification from page 6, line 16 - page 7, line 29 belongs in the Description of the Art section of the specification because it describes related art known to the applicant and includes a description of problems involved in the prior art which are solved by applicant’s invention.
In line 27 of page 6, Examiner has interpreted “I/I” as “(I&I)”, as best understood.
In line 4 of page 8, “Drilling System” should not contain capital letters.
In line 3 of page 10, “Pre-Perforated” and “Fabric Filter Wrap” should not contain capital letters.
In lines 10 and 26 of page 11, “Figure 6” should be changed to “Figures 6A and 6B” because there is no “Figure 6” included in the set of drawings.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 9, and 15 are objected to because of the following informalities:
In line 6 of claim 1, “fluids,;” should be changed to “fluids;”.
In line 10 of claim 1, “fluid collections” should be changed to “fluids collection”.
In line 4 of claim 2, “the” should be inserted before “surface fluids”.
In line 4 of claim 5, “the” should be inserted before “surface”.
In line 18 of claim 9, “communication;” should be changed to “communication; and”.
In line 15 of claim 15, “opening;” should be changed to “opening; and”.
In line 16 of claim 15, “the” should be inserted before “surface fluids”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the surface" in line 13.
Regarding claim 9, the phrase “in communication” as recited in line 18 is confusing because it is unclear as to which structural elements are in communication with each other.
Claim 9 recites the limitation "the surface" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
In line 19 of claim 9, it is unclear whether “the surface” refers to the surface of the collection area or to the surface of the borehole.
Claim 15 recites the limitation "the surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 10,711,446. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 11 of the ‘446 patent recites all of the claim limitations recited in claim 1 of the present application except the drainage pipe has a cylindrical wall; and a detector.  Claim 11 of the ‘446 patent recites “detecting a location” in line 6 and a detector would inherently be required to detect a location.  Examiner takes the position that the shape of the drainage pipe lacks criticality in the claims and is a design consideration within the skill of the art.
Claim 11 of the ‘446 patent recites all of the claim limitations recited in claims 9 and 15 of the present application except a vent; and a plurality of perforations. Claim 11 of the ‘446 patent recites “venting the upper end of the collection pipe” in line 22 and a vent would inherently be required to perform the step of venting a collection pipe.  Claim 2 of the ‘446 patent recites a plurality of perforations and it would have been obvious to one of ordinary skill in the art to have modified the collection pipe as recited in claim 11 of the ‘446 patent to include the plurality of perforations as recited in claim 2 of the ‘446 patent to control the flow of fluids into the collection pipe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5 - 8, 15 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. (US 4,820,080) in view of Glover (GB 2208465) and Kiest, Jr. (US 6,705,801).
Regarding claim 1, Varkonyi discloses a groundwater collection and drainage pipe system configured to direct surface fluids and subsurface fluids from a targeted fluids collection area to a designated drainage location, the groundwater collection and drainage system comprising: a groundwater drainage pipe (11) having an elongated cylindrical wall disposed underground at the targeted fluids collection area and having a discharge end terminating at an opening disposed at the designated drainage location for discharging fluids; a drawdown point (upper end of hole 8) at the targeted fluids collection area; a vertical borehole (hole 8) having an origin at the drawdown point and a terminal end at the cylindrical wall of the installed groundwater drainage pipe; and the drawdown point corresponding with the surface and subsurface fluids at the targeted fluid collections area and the location of the installed groundwater drainage pipe. (Figs. 1, 2, and 5; col. 3, lines 13 - 60; col. 4, lines 62 - 68).  Varkonyi fails to disclose a pipe saddle having a lower attachment end and an opposing upper attachment end, the lower attachment end operably attached to the cylindrical wall of the installed groundwater drainage pipe, wherein the pipe saddle is introduced through and operably attached to the installed groundwater drainage pipe within the vertical borehole; a collection pipe having an elongated cylindrical wall with a lower end and an opposing upper end, the lower end of the collection pipe operably attached to the upper attachment end of the pipe saddle on the installed groundwater drainage pipe and the elongated cylindrical wall of the collection pipe extending up through the vertical borehole with the upper end of the collection pipe terminating at the surface in an opening; and a location of the installed groundwater drainage pipe acquired with a detector, wherein the detected location of the groundwater drainage pipe is marked for vertical boring. Glover teaches a pipe saddle (half shell 25) having a lower attachment end and an opposing upper attachment end, the lower attachment end operably attached to the cylindrical wall of the installed groundwater drainage pipe (2), wherein the pipe saddle is introduced through and operably attached to the installed groundwater drainage pipe within the vertical borehole; and a collection pipe (pillar 6) having an elongated cylindrical wall with a lower end and an opposing upper end, the lower end of the collection pipe operably attached to the upper attachment end of the pipe saddle (25) on the installed groundwater drainage pipe and the elongated cylindrical wall of the collection pipe extending up through the vertical borehole with the upper end of the collection pipe terminating at the surface in an opening (Figs. 1 - 3; pages 2, 6, 7, and 10).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the collecting pipe to selected locations (locations of apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.  Glover fails to teach a location of the installed groundwater drainage pipe acquired with a detector, wherein the detected location of the groundwater drainage pipe is marked for vertical boring. Kiest teaches a location of the installed underground pipe (12) acquired with a detector (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location.  Although Kiest fails to explicitly teach the detected location of the groundwater drainage pipe is marked for vertical boring, it would have been obvious to have marked the location that was identified by the detector to allow the position of the groundwater drainage pipe to be located at a later time without having to use the sensing means and camera, thereby reducing the time and cost associated with the use of the groundwater collection and drainage pipe system.
Regarding claim 2, Varkonyi fails to disclose a plurality of perforations in the elongated cylindrical wall of the collection pipe for surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed groundwater drainage pipe at the designated drainage location.  Glover teaches a plurality of perforations (apertures 8) in the elongated cylindrical wall of the collection pipe (6) for surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed groundwater drainage pipe (2) at the designated drainage location (Figs. 1 and 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claim 3, Varkonyi further discloses the groundwater drainage pipe (11) is installed at the targeted fluids collection area without excavation by horizontal directional drilling (Figs. 1 and 2; col. 3, lines 26 - 37).
Regarding claims 5 and 19, Varkonyi fails to disclose a hole disposed in the cylindrical wall of the installed groundwater drainage pipe at the pipe saddle, wherein surface and subsurface fluids pass from the collection pipe through the hole into the installed groundwater drainage pipe.  Glover teaches a hole disposed in the cylindrical wall of the installed groundwater drainage pipe at the pipe saddle (25), wherein surface and subsurface fluids pass from the collection pipe (26) through the hole into the installed groundwater drainage pipe (22) (Fig. 3; pages 2, 10, and 11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claims 6 and 17, Varkonyi fails to disclose the plurality of perforations are created in the elongated cylindrical wall of the collection pipe through the vertical borehole.  Glover teaches the plurality of perforations (8) are created in the elongated cylindrical wall of the collection pipe (6) through the vertical borehole (Fig. 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claim 7, Varkonyi fails to disclose a reusable filter disposed inside the cylindrical wall of the collection pipe adjacent the plurality of perforations, the reusable filter having a cylindrical profile approximating the elongated cylindrical wall of the collection pipe.  Glover teaches a reusable filter (10) disposed inside the cylindrical wall of the collection pipe (6) adjacent the plurality of perforations (8), the reusable filter having a cylindrical profile approximating the elongated cylindrical wall of the collection pipe (Figs. 1 and 2; abstract; pages 6, 7, and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the filter media as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe.
Regarding claim 8, Varkonyi fails to disclose a drawdown elevation of subsurface liquid corresponds to a subterranean elevation of the plurality of perforations along the elongated cylindrical wall of the collection pipe.  Glover teaches a plurality of perforations (8) along the elongated cylindrical wall of the collection pipe (6) for allowing subsurface water to drain from the surrounding soil into the collection pipe (Fig. 1; pages 11 - 12).  Although Glover fails to explicitly teach a drawdown elevation of subsurface liquid, the location of the apertures through which water flows into the collection pipe as taught by Glover would obviously define a drawdown elevation because cone of depression would obviously be formed where subsurface fluid flows into the collection pipe and drains the subsurface fluid from the soil adjacent the location of the perforations.
Regarding claim 15, Varkonyi discloses a groundwater collection and drainage pipe system configured to direct surface fluids and subsurface fluids from a targeted fluids collection area to a designated drainage location, the groundwater collection and drainage system comprising: a groundwater drainage pipe (11) having an elongated cylindrical wall disposed underground at the targeted fluids collection area and having a discharge end terminating at an opening disposed at the designated drainage location for discharging fluids; one or more drawdown points (upper ends of holes 8) at the targeted fluids collection area; a vertical borehole (hole 8) created at the one or more drawdown points, the one or more drawdown points corresponding to a location of the installed groundwater drainage pipe, surface fluids, and subsurface fluids, the vertical borehole terminating at the cylindrical wall of the installed drainage pipe (Figs. 1, 2, and 5; col. 3, lines 13 - 60; col. 4, lines 62 - 68).  Varkonyi fails to disclose a detected location of the installed groundwater drainage pipe; a pipe saddle operably attached to the cylindrical wall of the installed drainage pipe; a collection pipe having a lower end operably attached to the pipe saddle on the installed drainage pipe and an upper end extending up through the vertical borehole terminating at the surface in an opening; and a plurality of perforations in the collection pipe for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed drainage pipe at the designated drainage location.  Glover teaches a pipe saddle (half shell 25) operably attached to the cylindrical wall of the installed drainage pipe (22); a collection pipe (pillar 26) having a lower end operably attached to the pipe saddle (25) on the installed drainage pipe and an upper end of the collection pipe extending up through the vertical borehole terminating at the surface in an opening; and a plurality of perforations (8) in the collection pipe (6) for the surface fluids and subsurface fluids to enter the collection pipe from the targeted fluids collection area for discharging from the installed drainage pipe (2) at the designated drainage location (Figs. 1 - 3; pages 2, 6, 7, and 10).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the collecting pipe to selected locations (locations of apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.  Glover fails to teach a detected location of the drainage pipe.  Kiest teaches a location of the installed underground pipe (12) acquired with a detector (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location.  
Regarding claim 16, Varkonyi fails to disclose a portion of the collection pipe having a non-porous cylindrical wall and an opposite portion of the collection pipe having the plurality of perforations for controlling elevation of fluids at the one or more drawdown points. Glover teaches a portion of the collection pipe (6) having a non-porous cylindrical wall (portion of cylindrical wall above the uppermost perforation 8) and an opposite portion (portion of collection pipe 2 below the uppermost aperture 8) of the collection pipe having the plurality of perforations (8) for controlling elevation of fluids at the one or more drawdown points (Figs. 1 and 2). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.
Regarding claim 20, Varkonyi further discloses a collection end of the installed drainage pipe (11) disposed at a targeted fluids collection area (Figs. 1 and 5).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Kiest, Jr. as applied to claims 1 and 15 above, and further in view of Danler (US 7,473,373).  Varkonyi in view of Glover and Kiest discloses all of the claim limitations except a vent disposed in the opening of the collection pipe at the surface for venting the collection pipe to atmosphere.  Danler teaches a vent (filter 90) disposed in the opening of a collection pipe (riser 70) (Figs. 1 and 6; col. 8, lines 42 - 51).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the vent as taught by Danler to prevent debris from inadvertently entering or being introduced into the collecting pipe.

Claims 9 - 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler.
Regarding claims 9 and 13, Varkonyi in view of Glover discloses the apparatus substantially as claimed (see rejection of claim 15 above).  Varkonyi in view of Glover fails to disclose a vent disposed at the upper end of the collection pipe near the surface for venting the collection pipe to atmosphere.  Danler teaches a vent (filter 90) disposed at the upper end of a collection pipe (riser 70) (Figs. 1 and 6; col. 8, lines 42 - 51).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the vent as taught by Danler to prevent debris from inadvertently entering or being introduced into the collecting pipe.  Examiner notes that claim 13 does not recite additional structural limitations (“a location” is not a structural element and “identified by detection” is a process, which are not given patentable weight in an apparatus claim) and, therefore, claim fails to further limit claim 9, from which claim 13 depends.
Regarding claim 10, Varkonyi fails to disclose a reusable filter disposed within the collection pipe adjacent the plurality of perforations, the reusable filter having a cylindrical profile approximating the cylindrical wall of the collection pipe.  Glover teaches a reusable filter (10) disposed within the collection pipe (6) adjacent the plurality of perforations (8), the reusable filter having a cylindrical profile approximating the cylindrical wall of the collection pipe (Figs. 1 and 2; abstract; pages 6, 7, and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the filter media as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe.
Regarding claim 11, Varkonyi fails to disclose an adjustable sleeve disposed within the collection pipe adjacent the plurality of perforations, the adjustable sleeve having a non-porous cylindrical profile approximating the cylindrical wall of the collection pipe. Glover teaches an adjustable sleeve (plastics textile or mesh; page 14) disposed within the collection pipe (6) adjacent the plurality of perforations (8), the adjustable sleeve having a non-porous cylindrical profile (portion of plastics textile, i.e. plastic filaments, that prevents fluid from flowing through the sleeve) approximating the cylindrical wall of the collection pipe (Figs. 1 and 2; abstract; pages 7 and 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the adjustable sleeve as taught by Glover to prevent debris from entering the drainage system and clogging the drain pipe. Examiner takes the position that the specification and drawings of the present application fail to explicitly describe a non-porous profile and, therefore, Glover teaches a non-porous profile inasmuch as the present application does.
Regarding claim 14, Varkonyi fails to disclose a hole disposed in the installed drain pipe by access through the collection pipe.  Glover teaches a hole disposed in the installed drain pipe (22) by access through the collection pipe (26) (Fig. 3; pages 2, 10, and 11). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the perforated collection pipe as taught by Glover for the geotextile bags as disclosed by Varkonyi to limit the flow of water into the connecting pipe to selected locations (via perforations comprising apertures 8) at selected elevations along the length of the vertical hole through which water is transported into the drain pipe.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler as applied to claim 9 above, and further in view of Olson et al. (US 8,152,997). Varkonyi in view of Glover and Danler fails to disclose one or more gaskets operably disposed between an adjustable sleeve and an interior wall of the collection pipe; wherein the adjustable sleeve has at least one position that occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe. Olson teaches one or more gaskets operably disposed between an adjustable sleeve (filter device 36) and an interior wall of the collection pipe; wherein the adjustable sleeve has at least one position that occludes a portion of the plurality of perforations to prevent fluids from entering the collection pipe (Figs. 9 and 10; col. 3, lines 16 - 25; col. 8, lines 56 - 58; col. 10, lines 19 - 20). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the seal as taught by Olson to maintain the filter device in a fixed position along the collection pipe and to control the flow of fluids within the borehole.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Varkonyi et al. in view of Glover and Danler as applied to claim 9 above, and further in view of Kiest, Jr.  Varkonyi in view of Glover and Danler discloses all of the claim limitations except an underground location of the installed drain pipe identified by detection.  Kiest teaches an underground location of the installed drain pipe (12) identified by detection (ultrasonic or other sensing means used with a camera) (col. 3, lines 61 - 67).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the detector as taught by Kiest to allow the location of the installed groundwater drainage pipe to be determined from an above ground location.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
7/18/2022